Order unanimously modified, on the law, and, as modified, affirmed, without costs, in accordance with the following memorandum: Plaintiff failed to make an adequate showing that Janice R. Lemke and Robert E. Levi are currently seeking to dispose of possible marital assets. Thus we modify the order by deleting the provision restraining them from transferring or otherwise disposing of marital property in their possession until a full accounting may be had thereof following the trial of the action (see, Steinberg v Steinberg, 87 AD2d 782, appeal dismissed 57 NY2d 673). It was within the court’s discretion to permit Robert E. Levi to be added as a party defendant (see, Schmidt v Schmidt, 99 AD2d 775) and to require inventory appraisal of alleged marital property. (Appeal from order of Supreme Court, Erie County, Ostrowski, J. —amend complaint.) Present — Doerr, J. P., Boomer, O’Donnell, Pine and Schnepp, JJ.